—In an action, inter alia, for a judgment declaring that the plaintiffs have a prescriptive easement over property owned by the defendants, the defendants appeal from an order of the Supreme Court, Kings County (Shaw, J.), dated November 13, 1996, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiffs assert that they have an easement by prescription over a portion of the defendants’ adjacent property. The defendants failed to establish their entitlement to judgment as a matter of law, as the plaintiffs raised issues of fact as to whether their use was hostile to that of the former owners during the prescriptive period (see, Van Deusen v McManus, 202 AD2d 731; 2239 Hylan Blvd. Corp. v Saccheri, 188 AD2d 524, 525; Boumis v Caetano, 140 AD2d 401, 402).
The defendants’ remaining arguments lack merit. Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.